Citation Nr: 1452004	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

3.  Entitlement to service connection for status-post bladder removal with residuals of bladder cancer (claimed as bladder cancer with loss of organ), to include as due to exposure to herbicides.  

4.  Entitlement to service connection for status-post prostatectomy with erectile dysfunction (claimed as loss of prostate with erectile dysfunction) as a result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Lauren M. Murphy, Accredited Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After initiating his appeal, the Veteran requested a personal hearing before the Board to be held at a local VA office, i.e. a Travel Board hearing.  See June 2012 VA Form 9.  He was notified in June 2012 that his request had been received, and on March 5, 2013, he was notified that his hearing was scheduled to take place on April 9, 2013.  

The record reflects that a Veterans Law Judge notated in the record that the Veteran was a "no-show" for his hearing.  However, there is an April 2008 communication from the Veteran that he could not "make his app[ointment] with the DRO" and that he would "like to have it rescheduled" as he had to take his grandchildren to see the doctor.  See Report of General Information (VA Form 21-0820) dated April 8, 2008, date-stamped by the Board's mailroom on May 17, 2013.  

The appellant or the representative may request a different date for a Board hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. § 20.702(c)(1).  After the period described in paragraph (c)(1) has passed, or after one change in the hearing date is granted based on a request received during such period, the date of the hearing will become fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  38 C.F.R. § 20.702(c)(2) (emphasis added).

From the April 2008 communication, it is apparent that the Veteran could not make his scheduled hearing due to an urgent family matter, and that he clearly requested that the hearing be rescheduled prior to its occurrence.  That he referred to it as a DRO hearing is of no consequence.  It is clear from the timing of the report of contact that he was referring to his Travel Board hearing. Thus, the Board finds that good cause exists for re-scheduling the Veteran for an opportunity to appear before the Board.  Id.  The Veteran should be notified of the most expeditious hearing available for him (which in many cases is a video hearing, rather than a Travel Board hearing).

Accordingly, the case is REMANDED for the following action:

Notify the Veteran of his Board hearing options, (e.g., Travel Board and video teleconference) and schedule him for the appropriate hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures. 



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



